Name: Commission Regulation (EEC) No 3965/87 of 22 December 1987 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 371 /5130 . 12. 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3965/87 of 22 December 1987 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas Commission Regulation (EEC) No 616/86 of 28 February 1986 on the application of import levies on pigmeat products from Portugal (*) suspended the applica ­ tion of import levies on pigmeat products from Portugal owing to the minimal difference between the prices obtai ­ ning in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3906/87 (2), and in particular Articles 8 and 12 ( 1 ) thereof, HAS ADOPTED THIS REGULATION Article 1Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 2083/87 of 15 July 1987 fixing the levies and sluice-gate prices on pigmeat (3) ; 1 . For the period 1 to 31 January 1988 , the sluice-gate prices provided for in Article 12 of Regulation (EEC) No 2759/75 for the products specified in Article 1 of Regula ­ tion (EEC) No 2766/75 and the levies provided for in Article 8 of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex hereto.Whereas, pending the amendment of Regulation (EEC) No 2759/75, the Commission had, by way of an excep ­ tion, limited by Regulation (EEC) No 3225/87 (4) the fixing of the sluice-gate prices and levies for pigmeat to a period ending on 31 December 1987 ; whereas, after adoption by the Council of Regulation (EEC) No 3906/87 following the introduction of the combined nomencla ­ ture, the amounts for January 1988 may be fixed on the basis of the calculation figures used for fixing the sluice ­ gate prices and levies by Regulation (EEC) No 3225/87, taking into account the coefficients to calculate the levies for derived products as set out in Regulation (EEC) No 3944/87 n ; 2. Provided that, in the case of products falling within any of subheadings 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, 1602 20 90 or 1602 90 10 , in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports from Portugal of products specified in paragraph 1 and in free circulation in that Member State, application of the levies specified in paragraphs 1 and 2 shall be suspended. Whereas, in the case of pigment products, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Article 2 This Regulation shall enter into force on 1 January 1988 . (') OJ No L 282, 1 . 11 . 1975, p . 1 . (2) OJ No L 370, 30 . 12 . 1987. (3) OJ No L 195, 16 . 7 . 1987, p . 15 . (&lt;) OJ No L 307, 29 . 10 . 1987, p . 27 . 0 OJ No L 373, 31 . 12. 1987. (6) OJ No L 58 , 1 . 3 . 1986, p. 45. 30 . 12. 87No L 371 /52 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987 . For the Commission Frans ANDRIESSEN Vice-President No L 371 /5330 . 12. 87 Official Journal of the European Communities ANNEX to the Commission Regulation of 22 December 1987 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/ 100 kg) Amount of levies (ECU/ 100 kg) Conventional rate of duty bound within GATT (%) 0103 91 10 65,30 61,78 0103 92 11 55,54 52,54  0103 92 19 65,30 61,78 -  0203 11 10 84,92 80,34  0203 12 11 123,13 116,49  0203 12 19 95,11 89,98  0203 19 11 95,11 89,98  0203 19 13 137,57 130,15  0203 19 15 73,88 69,90  0203 19 55 137,57 130,15  0203 19 59 137,57 130,15  0203 21 10 84,92 80,34  0203 22 1 1 123,13 116,49  0203 22 19 95,11 89,98  0203 29 1 1 95,11 89,98 -  0203 29 13 137,57 130,15 .  0203 29 15 73,88 69,90  0203 29 55 137,57 130,15  0203 29 59 137,57 130,15  0206 30 21 102,75 97,21 7 0206 30 31 74,73 70,70 4 0206 41 91 102,75 97,21 7 0206 49 91 74,73 70,70 4 0209 00 1 1 33,97 32,14  ¢ 0209 00 19 37,36 35,35  0209 00 30 20,38 19,28  0210 1111 123,13 116,49  0210 11 19 95,11 89,98  0210 11 31 239,47 226,56  0210 11 39 188,52 178,36  0210 12 11 73,88 69,90  0210 12 19 123,13 116,49  0210 19 10 108,70 102,84  0210 19 20 118,89 112,48  0210 19 30 95,11 89,98  0210 19 40 137,57 130,15  0210 19 51 137,57 130,15  0210 19 59 137,57 130,15  0210 19 60 188,52 178,36  0210 19 70 236,93 224,15  0210 19 81 239,47 226,56  0210 19 89 239,47 226,56  0210 90 31 102,75 97,21  0210 90 39 74,73 70,70  1501 00 11 27,17 25,71 3 1501 00 19 27,17 25,71  1601 00 10 118,89 128,98 24 1601 00 91 199,56 218,92  No L 371 /54 Official Journal of the European Communities 30 . 12. 87 CN code Sluice-gate price(ECU/ 100 kg) Amount of levies (ECU/ 100 kg) Conventional rate of duty bound within GATT (%) 1601 00 99 135,87 145,06 _ 1602 10 00 95,11 110,77 26 1602 20 90 110,40 155,45 25 1602 41 10 208,05 224,05  1602 42 10 174,09 184,74  1602 49 11 208,05 224,05 '  1602 49 13 174,09 184,74  1602 49 15 174,09 184,74  1602 49 19 114,64 122,59  1602 49 30 95,11 110,77  1602 49 50 56,90 78,23  1602 90 10 110,40 155,45 26 1602 90 51 114,64 122,59  1902 20 30 56,90 78,23 